In an action by creditors of an alleged insolvent corporation to set aside transfers of the corporation’s property, for an accounting, and for other relief, order, denying appellants’ motion to dismiss the complaint as insufficient in law, to sever causes of action, and to require separate statement and numbering of causes of action, affirmed, without costs. Paragraph 59 of the complaint does not allege any cause of action against appellants. Under strict rules of pleading it should have been separately stated and numbered. In view of the facility with which appellants may answer the allegations in that paragraph, and the magnitude of the task of amending the complaint as compared with any advantages thereof, amendment will not be ordered. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.